Citation Nr: 0332149	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  01-02 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder, as due to undiagnosed illness.  

2.  Entitlement to service connection for transverse 
myelitis, as due to undiagnosed illness.  

3.  Entitlement to service connection for cervical spine 
arthritis, as due to undiagnosed illness.  

4. Entitlement to service connection for a right optic nerve 
lesion, as due to undiagnosed illness.  

5.  Entitlement to service connection for peptic ulcer 
disease, as due to undiagnosed illness.  

6.  Entitlement to service connection for superficial 
arteriovenous aneurysms of the abdominal skin, as due to 
undiagnosed illness.  

7.  Entitlement to service connection for sore throats, as 
due to undiagnosed illness.  

8.  Entitlement to service connection for headaches, as due 
to undiagnosed illness.  

9.  Entitlement to service connection for shortness of 
breath, as due to undiagnosed illness.  

10.  Entitlement to service connection for sensorineural 
hearing loss on a direct service-incurrence basis.  

11.  Entitlement to a rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel


REMAND

On September 24, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the veteran to undergo 
examination by an otolaryngologist (ear, 
nose, and throat specialist) at an 
appropriate VA medical facility, to 
obtain medical information as to the 
current nature and likely etiology of any 
hearing loss.  
The entire claims file must be made 
available to and reviewed by the 
physician designated to examine the 
veteran and the examination report should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All appropriate tests, 
studies, and consultations, to include 
audiometry and audiological evaluation, 
should be accomplished, and all clinical 
findings should be reported in detail.  
After examination of the veteran, review 
of any test/consultation results, and 
consideration of the veteran's documented 
medical history and assertions, the 
physician should offer an opinion as to 
whether any currently demonstrated 
hearing loss is, as least as likely as 
not, the result of injury or disease 
incurred or aggravated in service, to 
include any noise exposure therein.  The 
examiner must set forth all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, in a printed 
(typewritten) report.  

2.  Arrange for the veteran to undergo, 
at the appropriate VA medical facility, 
an examination(s) conforming to the 
guidelines for conducting Persian Gulf 
War examinations set forth in the Under 
Secretary for Health's Information Letter 
dated April 28, 1998 (IL 10-98-010).  
Prior to any examination, the entire 
claims file must be made available to and 
thoroughly reviewed by each physician 
designated to examine the veteran, and 
the examination report(s) should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated clinical tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail 
and, where appropriate, clinically 
correlated to a specific diagnosis.  
Moreover, each physician should set forth 
all examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.  
a.  The primary examiner should note 
reported symptoms claimed to represent 
chronic disability due to undiagnosed 
illness - to specifically include a major 
depressive disorder, transverse myelitis, 
cervical spine arthritis, a right optic 
nerve lesion, peptic ulcer disease, 
superficial arteriovenous aneurysms of 
the abdominal skin, sore throats, 
headaches, and shortness of breath, The 
physician should conduct a comprehensive 
general medical examination; provide 
details about the onset, frequency, 
duration, and degree of severity of all 
symptoms; and state what precipitates and 
what relieves them.  The doctor should 
list all diagnosed medical and 
psychiatric disorders and state which 
symptoms are associated with each 
diagnosed disorder.  
b.  For each symptom that the examiner 
associates with a diagnosed disorder, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that such disability is the result of 
injury or disease incurred in or 
aggravated by military service.  
c.  If the veteran suffers from any of 
the above-referenced symptoms that are 
not determined to be associated with a 
known clinical diagnosis, further 
specialist examinations will be required 
to address these findings, and these 
should be ordered by the primary 
examiner.  In such instances, the primary 
examiner should provide the specialist 
with all examination reports and test 
results, specify the pertinent symptoms 
that have not been attributed to a known 
clinical diagnosis, and request that the 
specialist determine which of these, if 
any, can be attributed in this veteran to 
a known clinical diagnosis, and which, if 
any, cannot be attributed in this veteran 
to a known clinical diagnosis.  For each 
diagnosed disability, the specialist 
should render an opinion for the record 
as to whether it is at least as likely as 
not that such disability is the result of 
injury or disease incurred in or 
aggravated by service.  

3.  Arrange for the veteran to undergo VA 
psychiatric examination.  The entire 
claims file must be made available to and 
reviewed by the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  
All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  Regarding 
the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or 
frequency, as appropriate) of each of the 
following: memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control, and/or thought process; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions or 
hallucinations.  
The physician should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means.  If more than one 
psychiatric disorder is diagnosed, the 
physician should, if possible, provide a 
separate GAF score for PTSD, or indicate 
which percentage or portion of the 
assigned score represents impairment due 
to PTSD.  With respect to any psychiatric 
disorder diagnosed in addition to PTSD 
(to specifically include major 
depression), the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such psychiatric 
disorder (a) was caused by, or (b) is 
aggravated by the veteran's service-
connected PTSD.  If aggravation is found, 
the doctor should attempt to quantify the 
extent of additional disability resulting 
from aggravation.  For any additionally 
diagnosed psychiatric disorder that is 
deemed unrelated to the veteran's 
service-connected PTSD, the examiner 
should indicate whether it is medically 
possible to distinguish the symptoms and 
effects of the nonservice-connected 
psychiatric disorder from the symptoms 
and effects of the service-connected 
PTSD; if not, the physician should 
clearly so state.  The physician should 
also provide an assessment as to the 
impact of the veteran's service-connected 
psychiatric disorder alone on his ability 
to obtain and retain substantially-
gainful employment.  

4.  All examination findings, along with 
the complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a printed (typewritten) 
report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


